DETAILED ACTION
	This office action is in response to applicant’s remarks filed on August 23, 2022 in application 16/909,527. 
	Claims 1-20 are presented for examination.   Claims 1-2, 4, 8-12, 14, 18-20 are amended. 
	IDS submitted on June 23, 2020 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 15, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kannan et al. (US 2021/0334157). 

In regard to claim 1, Kannan et al. teach a storage system, comprising: 
a plurality of storage devices configured in a redundant array of independent disks (RAID) configuration (mixes ordering of portions of a RAID stripe, para. 27), wherein each storage device of the plurality of storage devices comprises a plurality of storage locations corresponding to a plurality of memory devices (stripes of a RAID, para. 27); and 
a RAID controller configured to: 
determine a stripe set of storage devices from the plurality of storage devices to receive a target RAID stripe, wherein each storage device of the stripe set receives a data chunk corresponding to a portion of the target RAID stripe (mixed ordering RAID strip, para. 27); 
assign a device health condition for each data chunk of the target RAID stripes (track wear and error or error rates across physical media, fig. 4, para. 209-211), wherein the device health conditions are selected from: a first health condition corresponding to storage locations having memory health values indicating acceptable reliability of operation (wear monitor monitors wear in the solid state memory, para. 211, it is noted that monitor include state of good and excessive wear); and a second health condition corresponding to storage locations having at least one memory health value indicating decreased reliability of storage operations in an operable storage device (wear monitor indicates excessive wear in the solid state memory, para. 211); and 
send, to each storage device in the stripe set, a write command indicating the device health condition for the data chunk (different mixed ordering into pages of solid-state memory across the RAID stripe into physical pages with differing levels of read reliability, fig. 6a, para. 218), wherein:
the data chunks in the stripe set include: 
at least one data chunk for storage locations corresponding to the first health condition (different levels of reliability, para. 218); and 
at least one data chuck for storage locations corresponding to the second health condition (different levels of reliability, para. 218); and 
each storage device in the stripe set is configured to store the received data chunk in a storage location corresponding to a memory device meeting the device health condition for that received data chuck (write mixed ordering RAID stripe of data across the solid state memory, fig. 7, para. 227).

In regard to claim 2, Kannan et al. teach the storage system of claim 1, wherein: 
the RAID controller is further configured to: 
receive device health data for a plurality of storage locations in each storage device of the plurality of storage devices (use of table, database or other data structure messages, metadata … so the storage system could have information about types of solid-state system, locations and/or track wear and errors or error rates across physical media, para. 210); 
determine a first set of available storage locations in each storage device of the plurality of storage devices meeting the first health condition (ECC scheme for mixed ordering RAID stripes to various level of granularity .. based on reliability differences, para. 210); and 
determine a second set of available storage locations in each storage device of the plurality of storage devices meeting the second health condition (ECC scheme for mixed ordering RAID stripes to various level of granularity .. based on reliability differences, para. 210); and 
assigning the device health condition for each data chunk of the target RAID stripe is based on selecting, for the target RAID stripe, a minimum number of available storage locations meeting the first health condition (different mixed orderings into pages results in a more even distribution of physical pages with different levels of read reliability … this avoids concentration of corresponding logical pages of the RAID stripe into physical pages with the same level of read reliability, particularly a lower read reliability, para. 218).

In regard to claim 4, Kannan et al. teach the storage system of claim 2, wherein assigning the device health condition for each data chunk of the target RAID stripe includes: 
determining whether at least one storage device in the stripe set includes an available storage location in the second set of available storage locations; and selecting, responsive to determining that at least one storage device in the stripe set includes a storage location in the second set of available storage locations, at least one storage device to receive a device health condition indicator for the second health condition (multiple thresholds for the cell are defined for encoding the data, the thresholds are defined for Gray code values where a group of pages must be written together and designated as LMUX in reliability, para. 215-216). 

In regard to claim 5, Kannan et al. teach the storage system of claim 2, wherein:
the RAID controller is further configured to determine allocations of available storage locations across the plurality of storage devices that meet the minimum number of available storage locations for the target RAID stripe meeting the first health condition (multiple thresholds for the cell are defined for encoding the data, the thresholds are defined for Gray code values where a group of pages must be written together and designated as LMUX in reliability, para. 215-216); and
assigning the device health condition for each data chunk of the target RAID stripe (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216) further includes: 
selecting a target allocation from the determined allocations of available storage locations (RAID stripes are composed of data shards, para. 217); and 
assigning each data chunk to a storage device in the stripe set based on the target allocation (each shards of the RAID stripes is written to a selected storage device, para. 217). 

In regard to claim 6, Kannan et al. teach the storage system of claim 5, wherein: 
assigning the device health condition for each data chunk of the target RAID stripe further includes determining, based on the target allocation, a device health condition indicator for each storage device in the stripe set and corresponding data chunk (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216); and
the write command sent to each storage device in the stripe set includes the device health condition indicator for that storage device and corresponding data chunk (for QLC, write page group is a group of four pages designated as LMUX, para. 215).

In regard to claim 7, Kannan et al. teach the storage system of claim 1, wherein:
the RAID controller is further configured to determine, based on the assigned device health conditions for the data chunks in the target RAID stripe, a target parity configuration for the target RAID stripe; determining the target parity configuration includes selecting the target parity configuration from a plurality of parity configurations (for QLC, write page group is a group of four pages designated as LMUX, para. 215);
each parity configuration of the plurality of parity configurations corresponds to a different allocation of device health conditions for the data chunks (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216);
the write commands are configured according to the target parity configuration; and each storage device in the stripe set is further configured to store the received data chunk according to the target parity configuration (different mixed orderings into pages results in a more even distribution of physical pages with different levels of read reliability … this avoids concentration of corresponding logical pages of the RAID stripe into physical pages with the same level of read reliability, particularly a lower read reliability, para. 218).
 
In regard to claim 8, Kannan et al. teach the storage system of claim 1, wherein: 
each storage device of the plurality of storage devices comprises: 
a memory health monitor configured to monitor at least one memory health value for each storage location of the plurality of storage locations (scrubber perform wear monitoring, para. 223); and 
a storage management interface configured to report, to the RAID controller, health condition data for each storage location of the plurality of storage locations (track wear and errors or error rates across physical media, para. 210); and 
assigning the device health condition for each data chunk of the target RAID stripe is based on the health condition data from each storage device of the plurality of storage devices (reliability indicator differences across portion of the solid state memory, para. 210).

In regard to claim 9, Kannan et al. teach the storage system of claim 8, wherein: 
each storage device of the plurality of storage devices further comprises a health function configured to determine, based on the at least one memory health value for each storage location, a health condition value for each storage location (track wear and error or error rates across physical media, fig. 4, para. 209-211); and 
the health condition data includes: 
aggregate values of available storage locations (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216) with the first health condition (wear monitor monitors wear in the solid state memory, para. 211, it is noted that monitor include state of good and excessive wear); and
aggregate values of available storage locations (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216) with the second health condition (wear monitor indicates excessive wear in the solid state memory, para. 211). 
In regard to claim 10, Kannan et al. teach the storage system of claim 9, wherein:
the at least one memory health value includes at least one health value type selected from a program-erase cycle value, a program loop counter value, a bit error rate value, and a soft bit/hard bit value (excessive wear in the solid-state memory by age, number of cycles, number of errors, or error rates, para. 211);
the health function is further configured to determine the health condition value for each storage location (track wear and error or error rates across physical media, fig. 4, para. 209-211) based on: 
evaluating the at least one memory health value against a health threshold for a corresponding health value type (wear monitor indicates excessive wear in the solid state memory, para. 211); and 
aggregating health condition values across a plurality of storage units corresponding to a storage location (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216);
the memory health monitor is further configured to monitor the at least one health value for each storage unit of the plurality of storage units (scrubber perform wear monitoring, para. 223);
an aggregate size of the plurality of storage units corresponding to a storage location is at least a chunk size of a target data chunk of the data chunks in the target RAID stripe (RAID stripes are composed of data shards, para. 217);
each storage unit of the plurality of storage units corresponds to a predetermined storage unit type selected from a word line, an erase block, a block zone, and a memory die; and each storage device of the plurality of storage devices further comprises a storage manager configured to select, based on the device health condition in the write command, the storage location for the received data chunk (different mixed orderings into pages results in a more even distribution of physical pages with different levels of read reliability … this avoids concentration of corresponding logical pages of the RAID stripe into physical pages with the same level of read reliability, particularly a lower read reliability, para. 218).

In regard to claim 11, Kannan et al. teach a computer-based method, comprising:
determining a stripe set of storage devices from a plurality of storage devices configured to receive a target redundant array of independent disks (RAID) stripe, wherein each storage device of the plurality of storage devices comprises a plurality of storage locations corresponding to a plurality of memory devices (stripes of a RAID, para. 27); and 
each storage device of the stripe set receives a data chunk corresponding to a portion of the target RAID stripe (mixed ordering RAID strip, para. 27); 
assigning a device health condition for each data chunk of the target RAID stripe (track wear and error or error rates across physical media, fig. 4, para. 209-211), wherein the device health conditions are selected from: a first health condition corresponding to storage locations having memory health values indicating acceptable reliability of operation (wear monitor monitors wear in the solid state memory, para. 211, it is noted that monitor include state of good and excessive wear); and a second health condition corresponding to storage locations having at least one memory health value indicating decreased reliability of storage operations in an operable storage device (wear monitor indicates excessive wear in the solid state memory, para. 211); and 
sending, to each storage device in the stripe set, a write command indicating the device health condition for the data chunk (different mixed ordering into pages of solid-state memory across the RAID stripe into physical pages with differing levels of read reliability, fig. 6a, para. 218), wherein:
the data chunks in the stripe set include: 
at least one data chunk for storage locations corresponding to the first health condition (different levels of reliability, para. 218); and 
at least one data chuck for storage locations corresponding to the second health condition (different levels of reliability, para. 218); and 
each storage device in the stripe set is configured to store the received data chunk in a storage location corresponding to a memory device meeting the device health condition for that received data chuck (write mixed ordering RAID stripe of data across the solid state memory, fig. 7, para. 227).

In regard to claim 12, Kannan et al. teach the computer-based method of claim 11, further comprising:
receiving device health data for a plurality of storage locations in each storage device of the plurality of storage devices (use of table, database or other data structure messages, metadata … so the storage system could have information about types of solid-state system, locations and/or track wear and errors or error rates across physical media, para. 210); 
determining a first set of available storage locations in each storage device of the plurality of storage devices meeting the first health condition (ECC scheme for mixed ordering RAID stripes to various level of granularity .. based on reliability differences, para. 210);
determining a second set of available storage locations in each storage device of the plurality of storage devices meeting the second health condition (ECC scheme for mixed ordering RAID stripes to various level of granularity .. based on reliability differences, para. 210); and 
selecting, for the target RAID stripe, a minimum number of available storage locations meeting the first health condition, wherein assigning the device health condition for each data chunk is based on selecting the minimum number of available storage locations meeting the first health condition (different mixed orderings into pages results in a more even distribution of physical pages with different levels of read reliability … this avoids concentration of corresponding logical pages of the RAID stripe into physical pages with the same level of read reliability, particularly a lower read reliability, para. 218).

In regard to claim 14, Kannan et al. teach the computer-based method of claim 12, wherein assigning the device health condition for each data chunk of the target RAID stripe includes: determining whether at least one storage device in the stripe set includes an available storage location in the second set of available storage locations; and selecting, responsive to determining that at least one storage device in the stripe set includes a storage location in the second set of available storage locations, at least one storage device to receive a device health condition indicator for the second health condition (multiple thresholds for the cell are defined for encoding the data, the thresholds are defined for Gray code values where a group of pages must be written together and designated as LMUX in reliability, para. 215-216). 

In regard to claim 15, Kannan et al. teach the computer-based method of claim 12, further comprising: 
determining allocations of available storage locations across the plurality of storage devices that meet the minimum number of available storage locations meeting the first health condition (multiple thresholds for the cell are defined for encoding the data, the thresholds are defined for Gray code values where a group of pages must be written together and designated as LMUX in reliability, para. 215-216), wherein assigning the device health condition for each data chunk of the target RAID stripe (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216) further includes: 
selecting a target allocation from the determined allocations of available storage locations (RAID stripes are composed of data shards, para. 217); and 
assigning each data chunk to a storage device in the stripe set based on the target allocation (each shards of the RAID stripes is written to a selected storage device, para. 217). 
  
In regard to claim 16, Kannan et al. teach the computer-based method of claim 15, wherein: 
assigning the device health condition for each data chunk of the target RAID stripe further includes determining, based on the target allocation, a device health condition indicator for each storage device in the stripe set and corresponding data chunk (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216); and
the write command sent to each storage device in the stripe set includes the device health condition indicator for that storage device and corresponding data chunk (for QLC, write page group is a group of four pages designated as LMUX, para. 215).

In regard to claim 17, Kannan et al. teach the computer-based method of claim 11, further comprising: 
determining, based on the assigned device health conditions for the data chunks in the target RAID stripe, a target parity configuration for the target RAID stripe, wherein: determining the target parity configuration includes selecting the target parity configuration from a plurality of parity configurations (for QLC, write page group is a group of four pages designated as LMUX, para. 215);
 each parity configuration of the plurality of parity configurations corresponds to a different allocation of device health conditions for the data chunks (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216);
the write commands are configured according to the target parity configuration; and each storage device in the stripe set is further configured to store the received data chunk according to the target parity configuration (different mixed orderings into pages results in a more even distribution of physical pages with different levels of read reliability … this avoids concentration of corresponding logical pages of the RAID stripe into physical pages with the same level of read reliability, particularly a lower read reliability, para. 218).

In regard to claim 18, Kannan et al. teach the computer-based method of claim 11, further comprising: 
monitoring at least one memory health value for each storage location of a plurality of storage locations in each storage device of the plurality of storage devices (scrubber perform wear monitoring, para. 223); and  
reporting, from the plurality of storage devices, health condition data for each storage location of the plurality of storage locations in each storage device of the plurality of storage devices (track wear and errors or error rates across physical media, para. 210), 
wherein assigning the device health condition for each data chunk of the target RAID stripe is based on the health condition data from each storage device of the plurality of storage devices (reliability indicator differences across portion of the solid state memory, para. 210).

In regard to claim 19, Kannan et al. teach the computer-based method of claim 18, further comprising:
determining, based on the at least one health value for each storage location, a health condition value for each storage location, wherein the health condition data includes, for each storage device of the plurality of storage devices (track wear and error or error rates across physical media, fig. 4, para. 209-211): 
aggregate values of available storage locations (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216) with a first health condition value (wear monitor monitors wear in the solid state memory, para. 211, it is noted that monitor include state of good and excessive wear);
and aggregate values of available storage locations (L=highest reliability, M= second highest reliability, U=third highest reliability and X= least reliability, para. 216) with a second health condition value (wear monitor indicates excessive wear in the solid state memory, para. 211). 

In regard to claim 20, Kannan et al. teach a system, comprising:
a plurality of storage devices configured in a redundant array of independent disks (RAID) configuration (mixes ordering of portions of a RAID stripe, para. 27);
means for determining a stripe set of storage devices from the plurality of storage devices to receive a target RAID stripe, wherein each storage device of the stripe set receives a data chunk corresponding to a portion of the target RAID stripe (for QLC, write page group is a group of four pages designated as LMUX, para. 215);
means for assigning a device health condition for each data chunk of the target RAID stripe (track wear and error or error rates across physical media, fig. 4, para. 209-211); and 
means for sending, to each storage device in the stripe set, a write command indicating the device health condition for the data chunk, wherein each storage device in the stripe set is configured to store the received data chunk in a storage location corresponding to the device health condition (different mixed orderings into pages results in a more even distribution of physical pages with different levels of read reliability … this avoids concentration of corresponding logical pages of the RAID stripe into physical pages with the same level of read reliability, particularly a lower read reliability, para. 218).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 2021/0334157) in further view of Fisher et al. (US 2017/0003880). 

In regard to claim 3, Kannan et al. does not explicitly teach the storage system of claim 2, wherein the RAID controller is further configured to: determine a maximum number of allowable failures for the RAID configuration; and determine the minimum number of available storage locations for the target RAID stripe meeting the first health condition by subtracting the maximum number of allowable failures from a number of storage devices in the stripe set.
Fisher et al. teach of configuring the number of health grades for blocks of physical memory (para. 53).   Mapping between the heat bins and the health grades (para. 54).   A background health checker the periodically loops over all valid block stripes and if the pages contains too many errors, making it uncorrectable, the current block stripe is queue for relocation (para. 60, 69). 
It would have been obvious to modify the system of Kannan et al. by adding Fisher et al. wear leveling.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in equalizing the wear of the blocks across a data storage system (para. 6). 

In regard to claim 13, Kannan et al. does not explicitly teach the computer-based method of claim 12, further comprising: determining, based on a RAID configuration for the plurality of storage devices, a maximum number of allowable failures for the target RAID stripe; and determining the minimum number of available storage locations meeting the first health condition by subtracting the maximum number of allowable failures from a number of storage devices in the stripe set. 
Fisher et al. teach of configuring the number of health grades for blocks of physical memory (para. 53).   Mapping between the heat bins and the health grades (para. 54).   A background health checker the periodically loops over all valid block stripes and if the pages contains too many errors, making it uncorrectable, the current block stripe is queue for relocation (para. 60, 69). 
Refer to claim 3 for motivational statement. 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Hsu et al. (US 2019/0332295) distributed stripes 
Kannan et al. (US 20220357857)  reliability values
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov